Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Amendment and Allowability Notice
This Office action is responsive to the applicant’s amendments and remarks, filed on 26 October 2021 (10/26/2021).  Currently, claims 1-6 and 8-10 are pending, of which claims 9 and 10 are newly added.  Claim 7 is cancelled.  

Claim Rejections - 35 USC § 112
            The claim rejections under 35 U.S.C. §112(b) have been overcome by the amendments filed on 10/26/2021.  The claim rejections under 35 U.S.C. §112(b) are withdrawn.


Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given by Lilia C. Lord on January 25, 2022 – please see the attached “Interview Summary”.   


Claims 1 and 10 as filed on 26 October 2021 (10/26/2021) is further amended as follows:


1. (Currently Amended) A semiconductor device, comprising: 
	a substrate including first through fourth regions; 
	an interlayer insulating film on the substrate, the interlaying insulating film including first through fourth trenches in the first through fourth regions, respectively; and 
	first through fourth transistors of the same conductivity type located in the first through fourth trenches, respectively, in the first through fourth regions, 
	wherein each of the first through fourth transistor includes: 
		at least one insulating layer on a bottom and sides of a respective trench of the first through fourth trenches, 
		an etch-stop layer conforming to a bottom and sides of the trench, 			
		a lower conductive layer on the at least one insulating layer conforming to the bottom and sides of the trench, the lower conductive layer being between the at least one insulating layer and the etch-stop layer,
		a work function layer including TiN, the work function layer directly contacting and conforming to a bottom and at least a portion of sides of the etch-stop layer, [[]] 
		an insertion layer including TiAl, the insertion layer conforming to a bottom and sides of the work function layer, the insertion layer being directly on the work function layer and directly contacting the etch-stop layer, [[]] and Page 2 of 11Serial No. 16/117,065Atty. Docket No. 275/1085_01 
		a filling layer directly on the insertion layer and filling a remaining space of the trench, 

	wherein, in at least two of the first through fourth transistors, the work function layers have different thicknesses from each other, and 
	wherein, in the at least two of the first through fourth transistors in which the work function layers have different thicknesses from each other, also the lower conductive layers have different thicknesses from each other.  


10. (Currently Amended) A semiconductor device, comprising: 
	a substrate including first through fourth regions; 
	an interlayer insulating film on the substrate, the interlaying insulating film including first through fourth trenches in the first through fourth regions, respectively; and 
	first through fourth transistors of the same conductivity type located in the first through fourth trenches, respectively, in the first through fourth regions, 
	wherein each of the first through fourth transistor includes: 
		at least one insulating layer on a bottom and sides of a respective trench of the first through fourth trenches, 
		an etch-stop layer conforming to the bottom and sides of the respective trench, 
		a lower conductive layer conforming to the bottom and sides of the respective trench, the lower conductive layer being between the at least one insulating layer and the etch-stop layer, 
		a work function layer including TiN, the work function layer directly contacting and conforming to a bottom and at least a portion of sides of the etch-stop layer, [[]] 
[[]] and 
		a filling layer directly on the insertion layer and filling a remaining space of the [[]] respective  trench, 
	wherein, in at least two of the first through fourth transistors, the work function layer is chamfered,
	wherein, in at least two of the first through fourth transistors, the work function layers have different thicknesses from each other, 
	wherein, in at least two of the first through fourth transistors in which the work function layers have different thicknesses from each other, also the lower conductive layers have different thicknesses from each other, and 
	wherein, in at least two of the first through fourth transistors in which the work function layer is chamfered, upper surfaces of the work function layers have different height from each other.


Allowable Subject Matter
Claims 1-6 and 8-10 are allowed.  
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-6 and 8-9, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  

	wherein, in at least two of the first through fourth transistors, the work function layers have different thicknesses from each other, and 
	wherein, in the at least two of the first through fourth transistors in which the work function layers have different thicknesses from each other, also the lower conductive layers have different thicknesses from each other”,
combined with the other limitations of claim 1, such as:
	“first through fourth transistors of the same conductivity type located in the first through fourth trenches, respectively, in the first through fourth regions”.


Regarding claim 10, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
	“wherein, in at least two of the first through fourth transistors, the work function layer is chamfered,
	wherein, in at least two of the first through fourth transistors, the work function layers have different thicknesses from each other, 
	wherein, in at least two of the first through fourth transistors in which the work function layers have different thicknesses from each other, also the lower conductive layers have different thicknesses from each other, and 
	wherein, in at least two of the first through fourth transistors in which the work function layer is chamfered, upper surfaces of the work function layers have different height from each other”,
combined with the other limitations of claim 10, such as:



The closest prior art on record regarding is:  
	Lee et al. (US 20150243563 A1, hereinafter “Lee”, on record from IDS), 
and the already used in the previous office action for rejection:    
		Lu et al. (US 20160071944 A1, hereinafter “Lu”), 
		Won et al. (US 20140077281 A1, hereinafter “Won”) and 
		Lin et al. (US 9530778 B1, hereinafter “Lin”).  

	Only Lee teaches a layer (128 of Lee) that could be considered as corresponding to “lower conductive layer” from the limitation:
	“wherein, in at least two of the first through fourth transistors in which the work function layers have different thicknesses from each other, also the lower conductive layers have different thicknesses from each other”.
	In Table A of Lee the layers 128 have same thicknesses for the 4 transistors.
	In Table B and Table C of Lee the layers 128 have different thicknesses for 2 transistors of the 4 transistors, but they are p-type, which is not combinable with the rejection from the previous office actin that relies on Won teaching n-type transistors regarding the limitation “first through fourth transistors of the same conductivity type”.  The same Table B and Table C of Lee teach that layer 128 is absent in the n-type transistors.  
	Moreover and more important, Lee does not teach any reason to have different thicknesses from each other between the transistors for the layers 128, it is simply sample thicknesses that were used.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        

/KHAJA AHMAD/Primary Examiner, Art Unit 2813